 



Exhibit 10.10
ENPRO INDUSTRIES, INC.
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
(as amended and restated effective January 1, 2007)
          1. INTRODUCTION. EnPro Industries, Inc. (the “Company”) maintains the
EnPro Industries, Inc. Deferred Compensation Plan for Non-Employee Directors
(the “Plan”). The Company is hereby amending and restating the Plan effective as
of January 1, 2007 (the “Restatement Date”) to reflect certain design changes in
order for the Plan to comply with the requirements of Section 409A of the Code
and to otherwise meet current needs. It is the intent of the Company that
amounts deferred under the Plan by a Non-Employee Director shall not be taxable
to the Non-Employee Director for income tax purposes until the time they are
actually received by the Non-Employee Director. The provisions of the Plan shall
be construed and interpreted to give effect to this intent.
          2. DEFINITIONS.
          “Accounts” of a Participant mean collectively the Participant’s Cash
Account and Stock Account.
          “Board” means the members of the Board of Directors of the Company.
          “Cash Account” means the account maintained in dollars on the books of
the Company to record a Participant’s interest under the Plan attributable to
any amounts deferred by the Participant into the Cash Account pursuant to
Section 6(b) below, as adjusted from time to time pursuant to the terms of the
Plan.
          “Code” means the Internal Revenue Code of 1986, as amended. References
to the Code include the valid and binding governmental regulations, court
decisions and other regulatory and judicial authority issued or rendered
thereunder.
          “Common Stock” means the common stock of the Company.
          “Company” means EnPro Industries, Inc. and includes any successor
thereto.
          “Fair Market Value” of a share of Common Stock means the mean of the
high and low prices of Common Stock on the relevant date (as of 4:00 P.M.
Eastern Standard Time) as reported on the New York Stock Exchange — Composite
Transactions listing (or similar report), or, if no sale was made on such date,
then on the next preceding day on which such a sale was made.
          “Meeting Fees” means the fees a Non-Employee Director receives for
attending meetings of the Board and any committee of the Board, as well as any
fee a Non-Employee Director receives for serving as chairman of any committee of
the Board.
          “Non-Employee Director” means a member of the Board who is not an
employee of the Company or any affiliate of the Company.

 



--------------------------------------------------------------------------------



 



          “Participant” means any Non-Employee Director who makes an election to
participate in the Plan in accordance with Section 5. Participant shall also
include any former Non-Employee Director who continues to have an Account
maintained under the Plan.
          “Plan” means the EnPro Industries, Inc. Deferred Compensation Plan for
Non-Employee Directors, as the same may be amended from time to time.
          “Plan Administrator” means a committee consisting of the Chief
Executive Officer of the Company and two other officers of the Company selected
by him.
          “Plan Year” means a calendar year.
          “Retainer” means the cash portion of the annual retainer paid by the
Company to a Non-Employee Director, and does not include the portion of the
annual retainer (if any) paid in the form of “Performance Shares.”
          “Stock Account” means the account maintained in Stock Units on the
books of the Company to record a Participant’s interest under the Plan
attributable to any amounts deferred by the Participant into the Stock Account
pursuant to Section 6(b), as adjusted from time to time pursuant to the terms of
the Plan.
          “Stock Unit” means a unit having a value as of a given date equal to
the Fair Market Value of one (1) share of Common Stock on such date.
          3. ADMINISTRATION. The Plan shall be administered by the Plan
Administrator. The Plan Administrator shall be empowered to interpret the
provisions of the Plan and to perform and exercise all of the duties and powers
granted to it under the terms of the Plan. The Plan Administrator may adopt such
rules and regulations for the administration of the Plan as are consistent with
the terms hereof and shall keep adequate records of its proceedings and acts.
All interpretations and decisions made (both as to law and fact) and other
action taken by the Plan Administrator with respect to the Plan shall be
conclusive and binding upon all parties having or claiming to have an interest
under the Plan. Not in limitation of the preceding provisions of this Section,
the Plan Administrator shall have the discretion to decide any factual or
interpretative issues that may arise in connection with its administration of
the Plan (including without limitation any determination as to claims for
benefits hereunder), and the Plan Administrator’s exercise of such discretion
shall be conclusive and binding on all affected parties as long as it is not
arbitrary or capricious. The Plan Administrator may delegate any of its duties
and powers hereunder to the extent permitted by applicable law.
          4. PARTICIPATION. Each Non-Employee Director shall become a
Participant in the Plan by filing the written Election Form described in
Section 5 with the Plan Administrator with respect to Retainers and Meeting Fees
payable to the Non-Employee Director for such Non-Employee Director’s services
as a member of the Board. If a person ceases to be a Non-Employee Director but
continues to serve as a Director, the person shall no longer be eligible to make
deferral elections under the Plan.

2



--------------------------------------------------------------------------------



 



          5. DEFERRAL ELECTIONS.
          (a) Elections to Defer. Each Participant may elect to defer receipt of
all or a portion of such Participant’s Retainer and Meeting Fees at such times
and pursuant to such procedures as set forth in paragraph (b) of this Section,
such amounts to be credited to the Participant’s Accounts as described in
Section 6 and to become payable in accordance with the provisions of Section 7.
          (b) Form and Timing of Elections. To be effective, elections to defer
all or any portion of the Retainer or Meeting Fees for a Plan Year must be made
on such form and pursuant to such procedures as the Plan Administrator may
establish from time to time and shall be irrevocable for the Plan Year. The
election must be made prior to the start of the applicable Plan Year; provided,
however, that an individual who first becomes a Non-Employee Director after the
start of a Plan Year may make such deferral election within thirty (30) days
after first becoming a Non-Employee Director solely with respect to the Retainer
and Meeting Fees for services performed after such deferral election. An
election to defer for a Plan Year shall continue in effect for each subsequent
Plan Year unless revoked or modified by the Participant in accordance with
procedures established by the Plan Administrator; provided, however, that with
respect to any Retainer and Meeting Fees for any subsequent Plan Year, the
election to defer becomes irrevocable no later than December 31 of the preceding
Plan Year.
          6. ESTABLISHMENT OF AND ADJUSTMENT OF ACCOUNTS.
          (a) Establishment of Accounts. The Company shall establish and
maintain a Cash Account and a Stock Account for each Participant. Each Account
shall be designated by the name of the Participant for whom established. Each
Account shall be maintained on the books of the Company until full payment of
the balance thereof has been made to the applicable Participant (or the
beneficiaries of a deceased Participant). No funds shall be set aside or
earmarked for any Account, which shall be purely a bookkeeping device.
          (b) Direction of Deferrals into Cash Account or Stock Account. Any
amount deferred by a Participant shall be credited to the Participant’s Cash
Account or Stock Account as the Participant shall elect at such times, on such
forms and pursuant to such procedures as the Plan Administrator may establish
from time to time in accordance with Section 5(b). If no election is made, any
amount deferred shall be credited to the Participant’s Cash Account. To the
extent any amount is to be credited to a Participant’s Cash Account, such amount
shall be credited to the Cash Account as of the date the amount would have
otherwise been paid to the Participant. To the extent any amount is to be
credited to a Participant’s Stock Account, the Stock Account shall be credited
as of the date the amount would have otherwise been paid to the Participant with
the number of whole and fractional Stock Units equal to the applicable dollar
amount divided by the Fair Market Value of a share of Common Stock on such date.
Except as otherwise provided in Section 6(e) below, a Participant may not
subsequently reallocate amounts between the Cash Account and Stock Account after
the deferrals have been credited.
          (c) Account Adjustments: Cash Account. The Plan Administrator shall
designate from time to time one or more investment vehicle(s) in which the Cash
Accounts of Participants shall be deemed to be invested. The investment
vehicle(s) may be designated by reference to the

3



--------------------------------------------------------------------------------



 



deemed investments available under the management deferred compensation plan.
Each Participant shall designate the investment vehicle(s) in which his or her
Cash Account shall be deemed to be invested according to the procedures
developed by the Plan Administrator, except as otherwise required by the terms
of the Plan. The Company shall not be under any obligation to acquire or invest
in any of the deemed investment vehicle(s) under this subparagraph, and any
acquisition of or investment in a deemed investment vehicle by the Company shall
be made in the name of the Company and shall remain the sole property of the
Company. The Plan Administrator shall also establish from time to time a default
fund into which a Participant’s Cash Account shall be deemed to be invested if
the Participant fails to provide investment instructions pursuant to this
Section 6(c).
          The intervals at which each Cash Account shall be adjusted shall be as
determined by the Plan Administrator from time to time. The Plan Administrator
may determine the frequency of Cash Account adjustments by reference to the
frequency of account adjustments under the management deferred compensation
plan. The amount of the adjustment shall equal the amount that the Participant’s
Cash Account would have earned (or lost) for the period since the last
adjustment had the Cash Account actually been invested in the deemed investment
vehicle(s) designated by the Participant for such period pursuant to this
Section 6(c).
          (d) Account Adjustments: Stock Account. Each Stock Account shall be
credited additional whole or fractional Stock Units for cash dividends paid on
the Common Stock based on the number of Stock Units in the Stock Account on the
applicable dividend record date and calculated based on the Fair Market Value of
the Common Stock on the applicable dividend payment date. Each Stock Account
shall also be equitably adjusted as determined by the Plan Administrator in the
event of any stock dividend, stock split or similar change in the capitalization
of the Company.
          (e) Reallocation to Stock Account. Notwithstanding anything in the
Plan to the contrary, during the period from February 21, 2006 through March 14,
2006 only, a Participant may elect to reallocate all or any portion of amounts
allocated to the Cash Account to the Stock Account. To the extent any amount is
to be credited to a Participant’s Stock Account pursuant to a reallocation
election, the Stock Account shall be credited as of March 31, 2006 with the
number of whole and fractional Stock Units equal to the applicable dollar amount
the Participant has elected to reallocate divided by the Fair Market Value of a
share of Common Stock on such date. A Participant may not elect to reallocate
any amounts between the Cash Account and the Stock Account other than as
provided in this Section 6(e).
          7. PAYMENT.
          (a) Special Payment Elections
     (i) Special Payments Elections for 2006. Each Participant who is a
Non-Employee Director as of a date specified by the Plan Administrator prior to
December 31, 2006 shall be given the opportunity during an election window
specified by the Plan Administrator and ending no later than December 31, 2006
to make a payment election applicable to the aggregate balance of the
Participant’s Accounts. The Participant may elect from the payment options set

4



--------------------------------------------------------------------------------



 



forth in Subsection (b) of this Section, and such election shall be immediately
effective; provided, however, that a Participant may not elect to receive during
2006 any payment that would otherwise be payable in a future year; and provided
further, that a Participant may not make a new payment election with respect to
payments the Participant is otherwise scheduled to receive during 2006. In the
event a Participant covered by this Section fails to make a payment election on
or before December 31, 2006 under this Section, the payment method shall be
(X) the payment method most recently elected by the Participant under the Plan
according to the records of the Plan Administrator, even if that prior payment
election had not yet become effective, or (Y) in the absence of any such prior
payment election, a single payment following termination of service as a member
of the Board as set forth in Subsection (b) of this Section. Any subsequent
change to such payment election must comply with the requirements of Subsection
(c) of this Section. Payments pursuant to such election shall otherwise be
subject to the requirements of this Section.
     (ii) Special Payments Elections for 2007. Each Participant who is a
Non-Employee Director as of a date specified by the Plan Administrator prior to
December 31, 2007 shall be given the opportunity during an election window
specified by the Plan Administrator and ending no later than December 31, 2007
to make a payment election applicable to the Participant’s Accounts. For each of
the Participant’s Accounts, the Participant may elect (A) a single payment of
the Participant’s Accounts payable between January 1, 2008 and January 31, 2008,
as set forth in Subsection (b) of this Section treating 2007 as the year of the
Participant’s termination of services as a member of the Board, (B) from the
payment options set forth in Subsection (b) of this Section, or (C) a
combination of (A) and (B); provided, however, that the portion of the
Participant’s Accounts payable in accordance with (A) must be at least 25% of
the Participant’s Accounts calculated on December 31, 2007. Such election shall
be immediately effective; provided, however, that a Participant may not make a
new payment election with respect to payments the Participant is otherwise
scheduled to receive during 2007. In the event a Participant covered by this
paragraph fails to make a payment election on or before December 31, 2007 under
this paragraph, the payment method shall be (X) the payment method most recently
elected by the Participant under the Plan according to the records of the Plan
Administrator, even if that prior payment election had not yet become effective,
or (Y) in the absence of any such prior payment election, a single payment
following termination of service as a member of the Board as set forth in
Subsection (b) of this Section. Any subsequent change to such payment election
must comply with the requirements of Subsection (c) of this Section. Payments
pursuant to such election shall otherwise be subject to the requirements of this
Section.
          (b) Payment Options. At the time a Participant first makes an election
to defer a Retainer or Meeting Fees under the Plan, the Participant shall be
given the opportunity to elect one of the following payment options:

5



--------------------------------------------------------------------------------



 



          (i) Single Payment Following Termination of Service as Board Member.
If a Participant to whom the single payment applies terminates service as a
member of the Board, such Participant’s Accounts shall continue to be adjusted
under Section 6 through the end of the calendar year in which such termination
occurs. The final balance of the Participant’s Accounts as of such date shall be
paid in a single payment to the Participant (or to the Participant’s designated
beneficiary if the Participant dies prior to distribution of such Participant’s
Account) between January 1 and January 31 of the following calendar year. The
Cash Account shall be payable in cash, and the Stock Account shall be payable by
delivery of one share of Common Stock for each whole Stock Unit, with cash for
any fractional Stock Unit (based on the Fair Market Value of the Common Stock as
of December 31 of the calendar year in which termination occurs).
          (ii) Annual Installments Following Termination of Service as Board
Member. A Participant may elect to receive annual installments over a period of
five or ten years. If a Participant to whom the annual installments method
applies terminates service as a member of the Board, the amount of such annual
installments shall be calculated and paid pursuant to the provisions of this
paragraph (b)(ii). The Participant’s Accounts shall continue to be credited with
adjustments under Sections 6 above until the Accounts are fully paid out. The
first installment shall be paid between January 1 and January 31 of the calendar
year immediately following the calendar year in which such termination of
services occurs, and each subsequent installment shall be paid between January 1
and January 31 of each subsequent calendar year. Each payment shall be equal to
(i) the sum of the Participant’s balance in each Account as of December 31 of
the calendar year immediately preceding the calendar year of payment, multiplied
by (ii) a fraction, the numerator of which is one and the denominator is the
number of installments remaining, including the current year’s payment. The
portion of each installment payable from the Cash Account shall be paid in cash,
and the portion of each installment payable from the Stock Account shall be
payable by delivery of one share of Common Stock for each whole Stock Unit, with
cash for any fractional Stock Unit (based on the Fair Market Value of the Common
Stock as of December 31 of the calendar year immediately preceding the calendar
year of payment).
          A Participant’s payment election shall be made on the election form
used by the Participant for making such Participant’s initial deferral election
and shall be effective with respect to the aggregate balance of the
Participant’s Accounts. A Participant who fails to make a payment election in
accordance with the provisions of this Subsection shall be deemed to have
elected a single payment to be paid in accordance with the requirements of
paragraph (i) of this Subsection.
          (c) Subsequent Changes to Payment Elections. A Participant whose
services as a Board member have not terminated may change the form of payment
elected under Section 7(a) or (b) only if (i) such election is made at least
12 months prior to the date payment would have otherwise commenced and (ii) the
effect of such election is to defer commencement of such

6



--------------------------------------------------------------------------------



 



payment by at least five years. For purpose of this Section, a series of
installment payments over five or ten years is treated as a single payment to be
made in the year that the first installment would otherwise be paid.
          (d) Death. If a Participant dies after having commenced installment
payments, any remaining unpaid installment payments shall be paid to the
Participant’s beneficiary as and when they would have otherwise been paid to the
Participant had the Participant not died. If a Participant’s termination of
service as a Board member is due to his death, the Participant’s Accounts shall
be payable to the Participant’s beneficiary in a single payment to be made as
soon as administratively practicable after the date of the Participant’s death.
Participants shall designate a beneficiary under the Plan on a form furnished by
the Plan Administrator, and if a Participant does not have a beneficiary
designation in effect, the designated beneficiary shall be the Participant’s
estate.
          (e) Other Payment Provisions. Subject to the provisions of Section 8,
a Participant shall not be paid any portion of the Participant’s Accounts prior
to the Participant’s termination of service as a member of the Board. Any
payment hereunder shall be subject to applicable withholding taxes. If any
amount becomes payable under the provisions of the Plan to a Participant,
beneficiary or other person who is a minor or an incompetent, whether or not
declared incompetent by a court, such amount may be paid directly to the minor
or incompetent person or to such person’s legal representative (or
attorney-in-fact in the case of an incompetent) as the Plan Administrator, in
its sole discretion, may decide, and the Plan Administrator shall not be liable
to any person for any such decision or any payment pursuant thereto.
          (f) Account Statements. Each Participant shall receive an annual
statement of the balance in the Participant’s Accounts.
          8. TERMINATION AND AMENDMENT.
          (a) The Corporation may amend or terminate the Plan at any time so
that no further benefits shall accrue under the Plan or may, from time to time,
amend the Plan, without the consent of Participants or Beneficiaries; provided,
however, that no such amendment or termination shall reduce the actual amount of
the accrued benefit of a Participant under the Plan on the date of such
amendment or termination.
          (b) Notwithstanding Section 8(a) above, the Company may terminate the
Plan and accelerate the distribution all benefits accrued hereunder only if:
(i) all nonqualified plans that are account balance plans maintained by the
Controlled Group are terminated within 30 days preceding or 12 months following
a “change in control”, as defined under Code Section 409A, and all payments are
made within 12 months of the termination of the Plan; (ii) the termination of
the Plan is within 12 months of a corporate dissolution taxed under Code
Section 331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
Section 503(b)(1)(A); or (iii) all nonqualified plans that are account balance
plans maintained by all Controlled Group Members are terminated, no payments are
made within 12 months of the termination of the Plan (other than those that
would have been paid absent the termination), all payments are made within
24 months of the termination of the Plan, and no Controlled Group Member adopts
another nonqualified deferred compensation plan that is a account balance plan
for a period of three

7



--------------------------------------------------------------------------------



 



years following the date of the termination of the Plan. Notwithstanding the
foregoing, such termination and distribution of benefits may only occur to the
extent permitted by Code Section 409A.
          9. APPLICABLE LAW. The Plan shall be construed, administered,
regulated and governed in all respects under and by the laws of the United
States to the extent applicable, and to the extent such laws are not applicable,
by the laws of the state of North Carolina.
          10. COMPLIANCE WITH SECTION 409A OF THE CODE. The Plan is intended to
comply with Section 409A of the Code. Notwithstanding any provision of the Plan
to the contrary, the Plan shall be interpreted, operated and administered
consistent with this intent.
          11. COMPLIANCE WITH LAWS AND REGULATIONS. Notwithstanding any other
provisions of the Plan, the issuance or delivery of any shares of Common Stock
may be postponed for such period as may be required to comply with any
applicable requirements of any national securities exchange or any requirements
under any other law or regulation applicable to the issuance or delivery of such
shares, and the Company shall not be obligated to issue or deliver any such
shares if the issuance or delivery thereof shall constitute a violation of any
provision of any law or any regulation of any governmental authority, whether
foreign or domestic, or any national securities exchange.
          12. MISCELLANEOUS. A Participant’s rights and interests under the Plan
may not be assigned or transferred by the Participant. The Plan shall be an
unsecured, unfunded arrangement. To the extent the Participant acquires a right
to receive payments from the Company under the Plan, such right shall be no
greater than the right of any unsecured general creditor of the Company. The
Company shall not be required to segregate any amounts credited to any Accounts,
which shall be established merely as an accounting convenience. Nothing
contained herein shall be deemed to create a trust of any kind or any fiduciary
relationship between the Company and any Participant. The Plan shall be binding
on the Company and any successor in interest of the Company.
          IN WITNESS WHEREOF, this instrument has been executed by an authorized
officer of the Company as of the 30th day of October, 2007.

            ENPRO INDUSTRIES, INC.
      By:   /s/ Richard L. Magee          Name:  Richard L. Magee        
Title:  Senior Vice President     

8